DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 10/3/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “a reflective layer having an insulation effect, disposed on a whole surface of the patterned layer and the reflective layer covering the micro or nano structure.”  
As previously noted, Kay discloses an aluminum layer 4 is coated on the surface relief elements 2) [0035 of Kay].  Kay further discloses that the reflection enhancing materials also includes layer 6, which is a hot melt adhesive.  It is commonly known in the art that hot melt adhesives have insulation properties.  The combination of reflection enhancing materials (4, 6) are jointly considered to meet the limitations of the reflective layer as currently claimed.  The hot melt adhesive has an insulating effect and is disposed on a whole surface of the patterned layer.
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is problematic because of the limitation “an electronic device cover plate according to any one of claims 1-10.”  Claim 5 was cancelled in the amendments to the claims dated 10/3/22.  Thus, the dependency of claim 14 is unclear.  For purposes of examination, claim 14 will be interpreted to refer to “any one of claims 1-4 or 6-10.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kay et al. (US 2004/0100707) (of record).
Consider claim 12, Kay et al. disclose (see at least figures 1 and 5), a mold for preparing an optical film for an electronic device cover plate, comprising:
a base material (2, copper layer);
a carrier (1, substrate) disposed on a surface of the base material (see figure 1, the copper layer is disposed on the substrate); and
a patterned layer (2, surface relief) located on a surface of the carrier away from the base material (see figure 1, the surface relief 2 is located on the carrier 1 that is separated from the from the copper layer 5 by the aluminum layer portions 4), 
the patterned layer comprising micro or nano structures which are convex structures and/or concave structures (see figures 1 and 5, the surface relief layer comprises continuously disposed concave/convex structures), and
a reflective layer (4, 6, reflection enhancing materials)  having an insulation effect (layer 6 is a hot melt adhesive which has an insulation effect), disposed on a whole surface of the patterned layer (see figure 1, layers 4 and 6 are disposed on a whole surface of the surface relief layer 2) and the reflective layer covering or partially covering the micro or nano structure (aluminum layer 4 is coated on the surface relief elements 2) [0035-0038];
wherein a difference between a peak value and a valley value of the micro or nano structure is less than 20 µm (the thickness of the substrate is 1-5µm and the copper layer 5 is 40-200 nm.  In order for the surface layer to be properly embossed in the substrate, the peak to valley difference must be less than 20 µm),
wherein an interval between two adjacent micro or nano structures is 0 (the convex/concave undulations have an interval separation of zero since they are continuous), 
wherein the micro or nano structures are continuously disposed as a whole (the concave/convex undulations of the surface relief pattern are continuously disposed as a whole across the substrate); and
wherein the micro or nano structures do not have an effect of focusing (the surface relief pattern is not focusing) [0034-0038].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al (US 2004/0100707) in view of Steenblik (US 4,468,842) (of record).
Consider claim 1, Kay et al. disclose (see at least figures 1 and 5) an optical film for an electronic device cover plate, comprising:
a carrier (3, carrier); and
a patterned layer (2, surface relief) located on a surface of the carrier, the patterned layer comprising micro or nano structures which are convex structures and/or concave structures (see figures 1 and 5, the surface relief layer comprises continuously disposed concave/convex structures); and
a reflective layer (4, 6, reflection enhancing materials)  having an insulation effect (layer 6 is a hot melt adhesive which has an insulation effect), disposed on a whole surface of the patterned layer (see figure 1, layers 4 and 6 are disposed on a whole surface of the surface relief layer 2) and the reflective layer covering or partially covering the micro or nano structure (aluminum layer 4 is coated on the surface relief elements 2) [0035-0038];
wherein the optical film visually has a holographic impression (the optical variable images of holograms can be formed)
wherein a difference between a peak value and a valley value of the micro or nano structure is less than 20 µm (the thickness of the substrate is 1-5µm and the copper layer 5 is 40-200 nm.  In order for the surface layer to be properly embossed in the substrate, the peak to valley difference must be less than 20 µm), and
wherein an interval between two adjacent micro or nano structures is 0 (the convex/concave undulations have an interval separation of zero since they are continuous), 
wherein the micro or nano structures are continuously disposed as a whole (the concave/convex undulations of the surface relief pattern are continuously disposed as a whole across the substrate), and
wherein the micro or nano structures do not have an effect of focusing (the surface relief pattern is not focusing) [0034-0038].
However, Kay et al. does not explicitly disclose that the optical film visually has a stereoscopic impression not less than 1 mm in depth or height.  Kay et al. and Steenblik are related as optical film devices.  Steenblik discloses a patterned layer (777, icon layer is used to provide a configuration wherein images appear to stereoscopically float, e.g. figure 46) [col. 3, line 45 to col. 4, line 17 and col. 25, line 16 to col. 26, line 5, col. 62, line 51 to col. 63, line 10].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Kay, to include the stereoscopic impression of Steenblik, in order to provide an additional element of security by providing an icon layer that is difficult to forge. However, the modified Kay reference does not explicitly disclose that the stereoscopic impression is not less than 1 mm in depth or height.  Although Steenblik does not explicitly disclose the depth, Steenblik discloses several different planes wherein the images appear to stereoscopically float (see figures 27, 29).  As such it considered to be within ordinary skill in the art to have the minimum depth be not less than 1mm.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  Modifying the minimum depth to discover an optimum or workable range is considered to be within ordinary skill and routine experimentation.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to have the minimum depth be not less than 1mm in order to provide an easily viewable floating image which appears above the substrate.
Consider claim 2, the modified Kay et al. reference discloses (see at least figures 1 and 5) an optical film for an electronic device cover plate according to claim 1, wherein the carrier and the patterned layer are an integral structure (see figure 1, the carrier 3 and surface relief are integrally formed) [0034-0038 of Kay].
Consider claim 3, the modified Kay et al. reference discloses (see at least figures 1 and 5) an optical film for an electronic device cover plate according to claim 1, further comprising a base material layer (1, substrate) , and a bonding layer (PET or polypropylene is treated at the interface so that the layers can be detached in a controllable way) [0034 of Kay] is disposed between the carrier and the base material layer (see figure 1).
Consider claim 4, the modified Kay et al. reference discloses (see at least figures 1 and 5) an optical film for an electronic device cover plate according to claim 1, wherein the patterned layer is formed directly on a surface of the carrier (see figure 1, the surface relief elements are embossed into substrate 1 which Is directly on a surface of carrier 3) [0034-0038 of Kay].
Consider claim 6, the modified Kay et al. reference discloses (see at least figures 1 and 5) an optical film for an electronic device cover plate according to claim 1, further comprising a colored layer disposed on a surface of the reflective layer, and the colored layer covering the reflective layer (ink images 10 can be applied on the aluminum layer 4) [0044 of Kay].
Consider claim 7, the modified Kay et al. reference discloses (see at least figures 1 and 5) an optical film for an electronic device cover plate according to claim 1, wherein in the continuously disposed micro or nano structures, there exist at least adjacent micro or nano structure units having different heights and/or widths (see figure 1, the surface relief elements are continuously disposed and have different heights/widths) [0034-0038 of Kay].
Consider claim 8, the modified Kay et al. reference discloses (see at least figures 1 and 5) an optical film for an electronic device cover plate according to claim 6, wherein a difference in heights and/or widths of the adjacent micro or nano structure units varies gradually (see figure 1, the surface relief elements are continuously disposed and have gradually varying different heights/widths) [0034-0038 of Kay].
Consider claim 9, the modified Kay et al. reference discloses (see at least figures 1 and 5) an optical film for an electronic device cover plate according to claim 1, wherein the patterned layer comprises a plurality of continuously disposed micro or nano structure regions, and the micro or nano structures in adjacent two of the micro or nano structure regions have different parameters of one or combinations of more than two of height, width and density (see figure 1, the surface relief elements are continuously disposed and have gradually varying different heights/widths) [0034-0038 of Kay].
Consider claim 10, the modified Kay et al. reference discloses (see at least figures 1 and 5) an optical film for an electronic device cover plate according to claim 8, wherein a difference in the parameters varies gradually (see figure 1, the surface relief elements are continuously disposed and have gradually varying different heights/widths) [0034-0038 of Kay].
Consider claim 11, the modified Kay et al. reference discloses (see at least figures 1 and 5) an optical film for an electronic device cover plate according to claim 1, wherein the micro or nano structure is one or combinations of more than two of a cylindrical lens, a micro-lens, a compact disk pattern, a continuous fluctuant wave shape, a drawing line or a Fresnel lens (see figure 1, the surface relief elements are continuously disposed and have a continuous fluctuant shape) [0034-0038 of Kay].
Consider claim 13, the modified Kay et al. reference discloses (see at least figures 1 and 5 of Kay), a mold for preparing an optical film for an electronic device cover plate according to claim 11, wherein a shielding structure is disposed between the base material and the carrier (aluminum layer 4 is disposed between the copper layer 5 and the substrate 1) [0034-0038 of Kay].
Consider claim 14, Kay et al. disclose (see at least figures 1 and 5) an electronic device cover plate, comprising the optical film for an electronic device cover plate according to any one of claims 1-4, 6-10 (the security device can be applied to a number of documents including paper and plastic articles.  Such an article is capable of being utilized to cover an electronic device) [0023].
Consider claim 15, Kay et al. disclose (see at least figures 1 and 5) an electronic device cover plate according to claim 13, further comprising a support, wherein the optical film is located on one side of the support, and the support is glass, organic glass, metal, hard plastic or sapphire (the security device can be applied to a number of documents including paper and plastic articles.) [0023].
Consider claim 16, Kay et al. disclose (see at least figures 1 and 5) an electronic device cover plate according to claim 13, further comprising a housing, to which the optical film is connected through a bonding layer (adhesive layer 6 is used to attach the security device to an articles (e.g. housing) [0034-0038].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872